DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention appears to be in German.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 12-13, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 10-13 of copending Application No. 16/987,894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a feedback loop that collects patient parameters, store them on a memory, and use a controller to affect the stimulation parameters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing and using feedback based on data gathered from a subject without significantly more. The claim(s) recite(s) proposing stimulation parameters based on collected feedback data. This judicial exception is not integrated into a practical application because claims are directed to the tracking or organizing of information with additional generic computer elements and non-invasive electrodes. The computer elements (see memory and control unit in Claim 1) does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The non-invasive electrode is used for stimulation delivery that would be applicable for any transcutaneous stimulation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional, which feedback loops are.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in Claims 8-9 of this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The examiner is interpreting the “means for delivering acoustic stimuli” as anything that produces sound.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (PG Pub. 2015/0142082).
Regarding Claim 1, Simon discloses a device for performing a tVNS treatment having at least one electrode (see electrodes 340) for generating a stimulation pulse (see par. 85), wherein the device has at least one input device for inputting feedback data by the device user (see par. 104 and 108); in that the device has a memory in which the feedback data are stored (see par. 170); and 
the device has a control or regulation unit (see control unit 310) that is suitable to set one or more parameters of the stimulation pulse delivered by the electrode in dependence on the feedback data or to propose the parameters of the stimulation pulse delivered by the electrode for selection by the device user (see par. 171-172).
Regarding Claim 2, Simon discloses the parameter or parameters of the stimulation pulse delivered by the electrode represent its duration, strength, or frequency, or a combination of these parameters (see par. 24 and 109).
Regarding Claims 3 and 13, Simon discloses wherein the feedback data stored in the memory are individual to the patient (see par. 41 and 63).
Regarding Claims 4 and 14, Simon discloses wherein the feedback data stored in the memory are not individual to the patient, but rather relate to all the device users or to a majority of device users (see normative databases; par. 148).
Regarding Claims 5 and 15-19, Simon discloses the memory is an integral component of the device or is arranged as an external device component (see inside control unit; par. 170).
Regarding Claims 6 and 20, Simon discloses a 2-point communication link from the input device to the memory is present (see par. 38, 50; Fig. 5-6).
Regarding Claim 7, Simon discloses a communication link is not only present from the input device to the memory, but there are rather furthermore one or more communication links to external third parties, in particular physicians or psychologists, and/or to other device users (see links 335 and 336; par. 124 and Fig. 6).
Regarding Claim 8, Simon discloses the device has means for delivering acoustic stimuli to the device user (see ambient sound; par. 74).
Regarding Claim 9, Simon discloses the means have a communication link to the memory and the acoustic stimuli are stored in the memory, with the control or regulation unit being suitable to also set the one or more parameters of the stimulation pulse delivered by the electrode in dependence on the acoustic stimulus or stimuli or to propose these parameters for a selection by the device user (see par. 74 and 168).
Regarding Claim 10, Simon discloses the device is portable and preferably has the size of a smartphone (see par. 115 and Fig. 7).
Regarding Claim 11, Simon discloses the input device is or comprises a touchscreen (see par. 50).
Regarding Claim 12, Simon discloses the device has one or more sensors by means of which one or more patient parameters and/or external parameters can be detected (see par. 24); and in that the control or regulation unit is configured also to set one or more parameters of the stimulation pulse delivered by the electrode in dependence on the patient parameters and/or on the external parameters or to propose the parameters of the stimulation pulse delivered by the electrode for a selection by the device user (see par. 23 and 41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATASHA PATEL/Examiner, Art Unit 3792      

/Amanda K Hulbert/Primary Examiner, Art Unit 3792